Citation Nr: 0117638	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  01-00 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to payment or reimbursement by VA for medical 
expenses incurred in connection with the veteran's 
hospitalization at Elliot Hospital on January 21, 2000.

2.  Entitlement to payment or reimbursement by VA for medical 
expenses incurred in connection with the veteran's 
hospitalization at Catholic Medical Center from January 21, 
2000 to January 22, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to 
September 1957, October 1961 to August 1962 and September 
1962 to April 1979.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from several unfavorable 
decisions by the VA Medical Center (VAMC) in Manchester, New 
Hampshire.  The claims file is under the jurisdiction of the 
VARO in Manchester.  

By a statement received by the RO in December 2000, the 
veteran raised the issue of entitlement to payment or 
reimbursement by the VA for medical expenses incurred in 
connection with his medical costs incurred "from Jan. 15 to 
about Feb. 19, 2000, inclusive."  Since this issue has not 
been developed for appellate review, it is referred to the 
VAMC for appropriate action.  

The additional issue of entitlement to payment or 
reimbursement by VA for the unauthorized cost of transporting 
the veteran by Rockingham Regional Ambulance, Inc., on 
January 21, 2000 is being remanded for the issuance of a 
statement of the case pursuant to Manlicon v. West, 12 Vet. 
App. 238 (1999).  


REMAND

The veteran contends that he is entitled to payment or 
reimbursement for the cost of unauthorized medical expenses 
that he incurred in connection with his hospitalizations at 
Elliot Hospital and Catholic Medical Center from January 21, 
2000 to January 22, 2000.  VA has already paid for the cost 
of the veteran's emergency hospital care at Elliot Hospital 
from January 15 through January20, 2000.  The veteran 
disputes the finding that he or his physician was offered and 
refused a transfer to a VA facility on January 21, 2000.  

In order for the veteran to be entitled to payment or 
reimbursement for medical expenses incurred without prior 
authorization from VA, three criteria must be met.  First, 
the treatment received must be for an adjudicated service-
connected disability or for a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or the veteran must have been 
totally and permanently disabled due to service-connected 
disability.  Second, the care and services not previously 
authorized must be shown to have been rendered in a medical 
emergency of such nature that delay would have been hazardous 
to the veteran's life or health.  Third, VA or other Federal 
facilities must not have been feasibly available and an 
attempt to use them beforehand or to obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 U.S.C.A. § 1728(a) (West 
1991); 38 C.F.R. § 17.120 (2000).  Such claims will not be 
approved for any period beyond the date on which the medical 
emergency ended.  38 C.F.R. § 17.121.  No reimbursement or 
payment of medical services not previously authorized will be 
made when such treatment was procured through private sources 
in preference to available Government facilities.  38 C.F.R. 
§ 17.130.  

In this case, a July 2000 statement of the case refers to a 
January 21, 2000 report of contact by a claims examiner at 
the Manchester VAMC, wherein a VA liaison physician 
reportedly stated that the veteran chose to stay at a non-VA 
hospital at his own expense rather than accept a transfer to 
the West Roxbury VAMC.  The VA liaison physician reportedly 
had two conversations with the veteran's private physician at 
Elliot Hospital, who confirmed that the veteran chose to stay 
at the private hospitals at his own expense rather than 
accept the offer made to transfer him to the nearest VA 
facility.  This report of contact is not associated with the 
veteran's claims file.  Other evidence listed in the 
statement of the case and supplement thereto is also not 
contained within the claims file currently before the Board.  
Furthermore, the Board notes that the medical bill pertaining 
to the treatment of the veteran at Elliot Hospital on January 
21, 2000 is not associated with the veteran's claims file.  
It is likely that this information contained in the veteran's 
Medical Administrative (MA) folder.  

While there are copies of some documents from the veteran's 
MA folder pertaining to the current claims in the claims 
file, the veteran's MA folder is not of record, nor does the 
claims file reflect copies of all documentary evidence 
mentioned in the statement of the case and supplement thereto  
In order for the veteran's claims to be properly considered, 
the RO should contact the Manchester VAMC and request that 
this facility provide either the veteran's MA folder or 
copies of all relevant evidence contained in that folder for 
appellate review.  The law requires full compliance with all 
orders in this Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

In addition, the veteran contends that the RO erred by 
failing to grant payment or reimbursement for his expenses 
incurred in connection with the veteran's transport by 
Rockingham Regional Ambulance, Inc., on January 21, 2000.  A 
review of the claims folder shows that a May 2000 decision 
denied entitlement to payment or reimbursement for medical 
expenses incurred in connection with the veteran's transport 
by Rockingham Regional Ambulance, Inc., on January 21, 2000.  
The Board notes that a notice of disagreement to this action 
was received that same month; however, no statement of the 
case regarding this issue has been issued.  The United States 
Court of Appeals for Veterans Claims has held that the RO's 
failure to issue a statement of the case is a procedural 
defect requiring Remand.  Manlicon v. West, 12 Vet. App. 238 
(1999) (in circumstances where a notice of disagreement is 
filed, but a statement of the case has not been issued, the 
Board must remand the claim to the RO to direct that a 
statement of the case be issued).  Therefore, the VAMC should 
furnish the veteran with a statement of the case concerning 
the aforementioned issue.

On a final note, prior to adjudicating the veteran's claims, 
VA must ensure that it has fulfilled its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Such a duty is statutory in nature and was recently 
amended by the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000)

Under the circumstances of this case, further development is 
required.  Accordingly, the case is REMANDED to the 
appropriate agency for the following action:

1.  The VAMC should conduct a thorough 
search for the veteran's MA folder.  If 
this folder is located, either it or 
copies of all relevant evidence contained 
therein (especially the January 21, 2000 
report of contact and any other evidence 
mentioned in the statement of the case 
and supplement thereto) should be 
associated with the veteran's claims file 
as part of the appellate record in this 
case.  Alternatively, if no MA folder is 
located, the VAMC should note that fact 
in writing and should associate the 
writing with the veteran's claims file.  

2.  The veteran and his representative 
should then be given further opportunity 
to submit any additional evidence and/or 
documentation they desire to have 
considered in connection with his current 
appeal, including pertinent billing 
information.  

3.  The appropriate agency should also 
furnish the veteran with a statement of 
the case concerning the issue of 
entitlement to payment or reimbursement 
by the VA for medical expenses incurred 
in connection with the veteran's 
transport by Rockingham Regional 
Ambulance, Inc., on January 21, 2000.  
If, and only if, a timely substantive 
appeal is filed, this issue should be 
certified to the Board for appellate 
consideration.  

4.  Upon completion of the requested 
development above and also after ensuring 
that the notification and development 
provisions of the VCAA have been complied 
with, the VAMC should then review the 
veteran's claims for payment or 
reimbursement of unauthorized medical 
expenses.  If any claim continues to be 
denied, the VAMC should provide the 
veteran and his representative with a 
supplemental statement of the case (SSOC) 
that accurately reflects the reasons for 
its decision and contains a recitation of 
the applicable laws and regulations.  The 
veteran should be given the opportunity 
to respond to the SSOC.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D.P. DEAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



